Citation Nr: 0802118	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-33 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a respiratory 
disorder due to undiagnosed illness.

3. Entitlement to service connection for joint pain due to 
undiagnosed illness.

4. Entitlement to service connection for muscle pain due to 
undiagnosed illness.

5. Entitlement to service connection for fatigue due to 
undiagnosed illness.

6. Entitlement to service connection for neurologic signs and 
symptoms due to undiagnosed illness.

7. Entitlement to service connection for headaches due to 
undiagnosed illness.

8. Entitlement to service connection for a sleep disturbance 
due to undiagnosed illness.
REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The case is now under 
the jurisdiction of the RO in Chicago, Illinois.

In his October 2005 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  However, in February 2007, in a 
form responding to a letter from the RO regarding his hearing 
options, the veteran stated that he elected to have his 
claims go directly to the Board.  Although the veteran did 
not choose the option on the form that explicitly stated that 
he no longer wanted a hearing, he also did not choose one of 
the options for the type of hearing he wanted.  Therefore, 
the Board construes the veteran's statement as a withdrawal 
of his hearing request.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran contends that his PTSD is related to seeing 
burned bodies along the road in Kuwait and the constant fear 
of being killed while serving in Kuwait and Panama.  He also 
contends that he suffers from an undiagnosed illness 
represented by respiratory, joint, muscle, neurological, and 
sleep disorders, fatigue, and headaches as a result of his 
service in the Gulf War.  Therefore, he argues that service 
connection is warranted for his PTSD and undiagnosed illness.  
The Board concludes that a remand is required for additional 
development of the record.

The Board observes that the veteran's complete service 
medical records are not associated with the claims file.  In 
this regard, the Board notes that the service medical records 
obtained are dated in December 1994 and November 1995 and 
relate to the veteran's reserve and/or National Guard 
service.  In September 2006, a request was made for the 
veteran's service medical records, but no response is of 
record.  The Board also notes that the "address code" on 
this request was not completed.  Therefore, the Board finds 
that a remand is required to obtain these outstanding, 
relevant records.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify the dates and location of any 
reserve or National Guard service.

2.  A search should be conducted for the 
veteran's complete service medical 
records.  If necessary, the veteran may be 
requested to fill out NA Forms 13055 
(Request for Information Needed to 
Reconstruct Medical Data) and 13075 
(Questionnaire About Military Service).  
Requests should be made in order to obtain 
the veteran's complete service medical 
records from appropriate sources, to 
include the National Personnel Records 
Center (NPRC), the veteran's reserve unit, 
the Office of the Adjutant General, any 
alternate sources, or via reconstruction.  
A response, negative or positive, should 
be documented in the claims file.  
Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  All 
attempts to obtain or reconstruct the 
veteran's service medical records should 
be documented.  

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
December 2006 supplemental statement of 
the case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



